PER CURIAM.
Hugo Q. Barros appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. As to grounds two and three, we affirm without further comment. As to ground one, we reverse for a hearing as the allegations, if true, would demonstrate that counsel “entirely fail[ed] to subject the prosecution’s case to meaningful adversarial testing,” resulting in the presumption of prejudice. U.S. v. Cronic, 466 U.S. 648, 659, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984); Dillbeck v. State, 882 So.2d 969 (Fla.2004). .
AFFIRMED IN PART, REVERSED IN PART.
SAWAYA, PALMER and ORFINGER, JJ., concur.